Citation Nr: 1119071	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for bilateral hearing loss.  In December 2010, the Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and level VIII in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010). 

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).  In this case, the Veteran's test results for the left ear meet the numerical criteria for such a rating, and thus his hearing loss in the left ear will be rated by both the usual and alternate methods.

Private audiological examination in July 2007 and in October 2007 showed mixed hearing loss in the left ear and sensorineural hearing loss in the right ear.  In the right ear, there was borderline hearing loss at low frequencies and moderately severe sensorineural hearing loss in the mid-to-high frequencies.  In the left ear, there were the same sensorineural thresholds, but with an additional 10 to 15 percent conductive change resulting in a mild to severe mixed hearing loss.  In July 2007, pure tone threshold averages were 17 in the right ear and 45 in the left ear.  
The Veteran underwent VA audiological examination in October 2007.  After conducting audiometric examination, the examiner determined that the Veteran's hearing loss was unchanged from testing completed in April 2005, prior to the appeal period.  The examiner stated that the hearing loss in the right ear was unchanged, and that although there was significantly elevated air conduction thresholds in the left ear, that was due to the a pressure equalization tube that had fallen out of the left ear and had not been replaced.  With medical management, replacing the tubes, the Veteran's hearing loss would be no different than as was found in April 2005.  The results from the 2005 hearing test did not meet the criteria for a compensable rating.  

In September 2008, the Veteran submitted a statement that he had trouble hearing when not looking directly at the speaker, could not hear the television unless it was quite loud, and had trouble hearing when more than one person was speaking.  

In September 2008, the Veteran's private physician submitted a statement that the Veteran suffered from ear pathologies including chronic serous otitis media secondary to Eustachian tube dysfunction, and sensorineural hearing loss.  Recent testing showed threshold ranges from 20 to 80 decibels and speech discrimination, accelerated with amplification, rising to 96 percent at 60 decibels in the right ear and 90 percent at 80 decibels in the left ear.

On December 2008 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
70
75
LEFT
35
35
70
95
100

The averages were 45 in the right ear and 75 in the left ear.  Speech recognition ability was 92 percent in the right ear and 92 percent in the left ear. 

A February 2009 private audiometric examination showed pure tone averages to be 20 in the right ear and 47 in the left ear.

On January 2011 VA audiological examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
80
75
LEFT
35
40
70
100
105+

The averages were 53 in the right ear and 79 in the left ear.  Speech recognition ability was 92 percent in the right ear and 92 percent in the left ear.  Speech recognition scores were concluded to be excellent bilaterally. 

Under the usual method, for the right ear, the average pure tone threshold of 17, 45, 20, and 53 decibels, along with speech discrimination percentage of 92 percent, warrant designation of Roman Numeral I, under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 45, 75, 47, and 79 decibels, along with speech discrimination percentage of 92 percent, warrant designation of Roman Numeral II, under Table VI of 38 C.F.R. § 4.85 (2010). Where the left ear is Roman Numeral II, and the right ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010). 

When evaluated under Table VIA of 38 C.F.R. § 4.85, the Veteran's right ear warrants a designation of a Roman Numeral I because that ear does not meet the criteria for an alternate evaluation.  38 C.F.R. § 3.383 (2010).  The average pure tone threshold for the left ear warrants a designation of Roman Numeral VII.  That numeral is then elevated to the next higher Roman numeral, which would be Roman Numeral VIII.  38 C.F.R. § 4.86(b) (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral VIII, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Board finds that the lower word recognition scores shown on private evaluation in July 2007 and in February 2009 are inadequate for rating purposes because it is unclear whether those scores comply with VA regulation.  The examiner in those instances did not state what type of speech discrimination test was used.  The pertinent VA regulation requires that the Maryland CNC Test be used for speech discrimination.  38 C.F.R. § 3.385 (2010).  Significantly, speech discrimination results on January 2011 VA examination are consistent with the results on December 2008 VA examination, and in January 2011, the examiner concluded that the Veteran had excellent speech discrimination ability.  Accordingly, because of the consistent nature of the VA results, and that those results comport with the criteria mandated by regulation in evaluating hearing loss claims, the Board used the VA speech discrimination scores in determining the outcome of the Veteran's claim.  The Board finds that a remand to determine whether the private audiological tests used the Maryland CNC Test is not needed because the VA examination testing results are more consistent and more persuasive evidence.  Furthermore, the January 2011 VA examination is the most recent evidence and is consistent with the previous December 2008 VA examination findings rather than the private findings.

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the objective audiometric test results, as compared to the rating criteria, an increased rating may not be granted. 

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for bilateral hearing loss, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected bilateral hearing loss has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss has not warranted compensable rating at any time throughout the pendency of the appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in October 2007 and October 2008, a rating decision in February 2008, a statement of the case in January 2009, and a supplemental statement of the case in March 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2011 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained two medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


